Citation Nr: 0602747	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  97-31 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent 
for right knee disability.

Entitlement to an initial evaluation in excess of 10 percent 
for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from August 1990 to October 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  When the case was most recently before the Board 
in July 2003, it was remanded for further development.


REMAND

Pursuant to the Board's July 2003 remand directive, the 
veteran was afforded a VA examination in July 2005.  
Unfortunately, the report of this examination is not in 
compliance with the Board's directive nor is it adequate for 
rating purposes.  In this regard, the Board notes that the 
veteran's complaints of pain were noted in the report but the 
examiner failed to indicate whether there was objective 
evidence of pain and failed to identify the excursions of 
motion, if any, accompanied by pain.  Moreover, he failed to 
provide an assessment of the severity of any pain.

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The RO or the AMC should obtain 
a copy of any pertinent VA treatment 
records for the period since June 
2005.

2.  The RO or the AMC should request 
the veteran to submit a copy of any 
pertinent evidence in his possession 
that has not already been submitted.  
He should also be requested to 
provide identifying information and 
any necessary authorization for any 
non-VA health care providers who may 
possess records, not already 
associated with the claims folder, 
pertaining to post-service treatment 
or evaluation of his knees. 

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent 
records identified but not provided 
by the veteran.  

4.  If the RO or the AMC is unable 
to obtain a copy of any pertinent 
evidence identified by the veteran, 
it should so inform the veteran and 
his representative and request them 
to provide the outstanding evidence.

5.  When the above development has 
been completed, the veteran should 
be afforded an examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of all impairment due to the 
veteran's service-connected 
bilateral knee disability.  The 
claims folder must be made available 
to and reviewed by the examiner.  

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

The examiner should provide an 
opinion concerning the degree of 
severity of any instability or 
subluxation of the knee.  The 
examiner should also determine if 
the knee locks and if so the 
frequency of the locking.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
left and right knee disabilities on 
the veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  
If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, a supplemental 
statement of the case should be 
issued and the veteran and his 
representative should be afforded 
the requisite opportunity to respond 
before the case is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

